Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered November 17, 2008, as amended February 25, 2009, convicting defendant, after a jury trial, of assault in the second degree and criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to an aggregate term of seven years, unanimously affirmed.
Defendant did not preserve his claim that the court should have given the jury a specific instruction on how to consider a witness’s prior criminal convictions in assessing credibility, and we decline to review it in the interest of justice. We reject defendant’s argument that his claim should he deemed preserved because the prosecutor asked the court a question at the end of its charge that supposedly alluded to the same issue defendant is raising on appeal. As an alternative holding, we find that the court’s charge, viewed as a whole, sufficiently instructed the jury on the subject of credibility (see People v Whalen, 59 NY2d 273, 279 [1983]):
Defendant did not preserve any of his challenges to the prosecutor’s summation, and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1992]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). Concur— *529Sweeny, J.P., Freedman, Richter, Manzanet-Daniels and Román, JJ.